Exhibit 2

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “PETITIONER’S AND CRIMINAL DEFENDANT’S
MOTION TO CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE
RULE 10(e) (Doc. #215) -- MOTION AND BRIEF / MEMORANDUM OF LAW IN
SUPPORT OF “PETITIONER’S AND CRIMINAL DEFENDANT’S MOTION TO
CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE RULE 10(e)”
(Doc. #215)”

Case 1:123-cr-00435-TDS Document 216-2 Filed 11/08/19 Pane 1 of 6
In the United States District Court
For the Middle District of North Carolina

Brian David Hill,
Petitioner/Defendant
Criminal Action No. 1:13-CR-435-1
Vv.
Civil Action No. 1:17-CV-1036
United States of America, ‘

Respondent/Plaintiff

i

DECLARATION OF BRIAN DAVID HILL IN SUPPORT OF
“PETITIONER’S AND CRIMINAL DEFENDANT’S MOTION TO
CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE
RULE 10(e)”

I, Brian David Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

I was at the hearing on September 12, 2019, at the Winston-Salem Federal
Courthouse, Courtroom 2, and had been present at that hearing while I, Brian
David Hill had been present with Renorda Pryor (Attorney) for the case of the

Supervised Release Violation.

I had remembered things that were mentioned verbally at the hearing that had not
been inside of the transcript file “09-12-19 USA v. Brian D. HIll.pdf produced by
Court Reporter named Briana Bell. I had concerns about this and had produced this

federal affidavit on what I believed was omitted on the record by error.

Case 1:123-cr-00435-TDS Document 216-2 Filed 11/08/19 Pane ? of 6
This is what I believe was omitted from the Transcript that should have been

part of that transcript:

(1) The Assistant U.S. Attorney Anand Prakash Ramaswamy had made a statement
or had asked witness Roberta Hill about “Wikipedia” in response to her testimony
about “carbon monoxide” in regards to her testimony explaining her research into
carbon monoxide, and as to why she thought Brian had exhibited the weird
behavior on September 21, 2018. The mentioning of “Wikipedia” by Anand
Prakash Ramaswamy was omitted from the Transcript. At least I believe that it was
Anand Prakash Ramaswamy as I do not see Renorda Pryor trying to mention the
term “Wikipedia” in regards to my mother’s claim about carbon monoxide and
things she had researched on the internet. ] did see her research about carbon
monoxide, she had printed PDF files for me in regards to the National Institute of
Health and the other articles including one from the Centers for Disease Control.
That is why I still remember the words quite clearly about hearing an attorney
mention the word “Wikipedia” or something like “it was probably found on
Wikipedia” or “it was probably from Wikipedia” or something to that affect. From
the Transcript however, the Judge mentioned about “Wikipedia” with no source of
that word “Wikipedia” in the Transcript. Shows that the word “Wikipedia” was
mentioned by somebody at the hearing/proceeding on the record but I believe it
was erroneously omitted from the official transcript. The Judge said on page 58 of
that Transcript: “THE COURT: I mean, it’s not -- it's scientific evidence, and
there's no indication she's qualified to -- I don't even know what her source was,
whether it was Wikipedia or what have you”. Where did the judge get his opinion
about “Wikipedia” in regards to Roberta Hill when it was not mentioned in the
Transcript in any other page? I believe anybody who mentioned about the word

“Wikipedia” or any comment of “came from Wikipedia” or anything to that affect

Case 1:123-cr-00435-TDS Document 216-2 Filed 11/08/19 Pane 32 of 6
came before “The Court” made that comment about “whether it was Wikipedia or

what have you”.

I was also worried that the part of the transcript that I believe was omitted from
that particular record, was about the comment about Wikipedia. I was so angry at
Ramaswamy over the “Wikipedia” comment that I had made two written
statements about that at an earlier time which of course would be my earlier
testimony about my viewpoint and response against what I had felt like was that
Anand Prakash Ramaswamy had called all of my mother’s hard work and research
with me being present and witnessing the PDF file printouts of the credible
research articles on carbon monoxide poisoning being demeaned as simply sourced
from “Wikipedia”.

Citing Document #195, Filed 09/30/19, Page 3 of 4:

“The transcripts still have not yet been furnished by the Court Reporter of that
hearing, but Assistant United States Attorney Anand Prakash Ramaswamy
(“Ramaswamy”) had made a verbal claim at that Final Revocation Hearing that
the claimed Carbon Monoxide research was found on Wikipedia on the internet in
an attempt to discredit both Roberta Hill (the witness) and Brian David Hill (the
Defendant). Exhibit 3 under Document #181-4, was material that was researched
by family and was cited from the National Institute of Health, a federal
government organization of the United States. If you had noticed the little text in
Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Page 3 of 20

that exhibit, it says “...ncbi-nlm.nih.gov...”’ which is a federal government domain
name. It also cites reliable sources such as “Kent Olson, MD, FACEP, FACMT,
FACCT, Medical Director and Clinical Professor of Medicine & Pharmacy# and
Craig Smollin, MD, Assistant Medical Director and Clinical Professor of
Medicine”. That was not from “Wikipedia” as Ramaswamy had claimed at the
SRV revocation hearing. The Judge would have had access to that document
(Document #181-4) and didn’t care to correct Ramaswamy on the fact that none of
the research materials presented in Document #181 and attachments were from
this alleged “Wikipedia”. That was a lie/falsehood by Ramaswamy and the judge
knew that was a lie but he had decided to defend or protect Ramaswamy and
ignore the testimony of both Roberta Hill and United States Probation Officer

3

Case 1:123-cr-00435-TDS Document 216-2 Filed 11/08/19 Pane 4of6
Jason McMurray (“McMurray”) to give Defendant the maximum punishment for
this revocation. Exhibit 6 from Document #181-7 was sourced from the Centers for
Disease Control (“CDC”) which is also a well-respected federal government
agency that deals with public health and safety. So Ramaswamy was attempting to
demean these federal agencies as calling them collectively, “Wikipedia” type of
source when he had questioned witness Roberta Hill on the stand in an attempt to
discredit Brian David Hill’s claims and Roberta Hill to make them out to be either
incompetent, not credible, or liars.”

Cited from Document #199, Filed 10/04/2019, Page 23 of 26:

“2. Attached hereto as Exhibit 2, is a true and correct photocopy of a printout of
“Autism Spectrum Disorder Fact Sheet”; Prepared by: Office of
Communications and Public Liaison, National Institute of Neurological
Disorders and Stroke, National Institutes of Health in Bethesda, MD 20892.

“All NINDS-prepared information is in the public domain and may be freely
copied. Credit to the NINDS or the NIH is appreciated.” This did not come

from Wikipedia. Total of 9 pages.”

It is ironic that after I had filed two different pleadings with my statements about
“Wikipedia” as I was upset about that comment at that hearing and felt that the

research from my family of credible sources was ali demeaned to simply being
sources of this alleged “Wikipedia”.

I do also remember Officer Robert Jones talking about a backpack, a watch (or a
pocket watch), flashlights, and clothes in my backpack.

The last thing I remembered with my own eyes and ears from the hearing, I was
right beside Renorda Pryor at the defense table, and she clearly asked the
Government’s witness “Robert Jones” about if I was being obscene at the time and
the witness responding by saying no or I don’t think he was. I thought that was
really important as I knew that was said verbally at that hearing and I know
Renorda had brought up that question. Even before the hearing, 1, Roberta Hill,

Stella Forinash, and Kenneth Forinash were all meeting to discuss the case in the

4

Case 1:123-cr-00435-TDS Document 216-2 Filed 11/08/19 Pane 5 of 6
federal courthouse building and we mentioned about questions Renorda could ask
the Officer and one of them was about whether or not I was obscene. So I am
aware that Renorda was going to ask that question in the courtroom and that I had
saw the words come out of her mouth when she had asked the witness Officer
Sergeant Robert Jones, as to if he thought I was being obscene at that time and he
didn’t think that I was being obscene. I know this from my own personal
knowledge to the best of my abilities.

I wish that had come in the transcript, and I am disappointed to remember my own
Attorney asking that question but the question and answer was omitted from the

transcript file from Briana Bell.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 6, 2019.

Respectfully submitted,

   

‘gn Signed
| Brian D. Hill (Pro Se)
310 Forest Street, Apartment 1 -

Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

USWG.O.

Former U.S.W.G.O. Alternative News reporter
I stand with QANON/Donald-Trump — Drain the Swamp

Case 1:13-cr-00425-TDS Document 216-2 Filed 11/08/19 Page &6of6
